t c memo united_states tax_court wayne curtis mckee petitioner v commissioner of internal revenue respondent docket no filed date wayne curtis mckee pro_se christal w hillstead for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioner's federal_income_tax and additions to tax as follows year deficiency ______additions to tax_______ sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure dollar_figure --- the issues for decision are whether petitioner is liable for federal income taxes on wages received during the years in issue whether sec_6501 bars the assessment and collection_of_taxes when a taxpayer fails to file returns whether petitioner is liable for additions to tax pursuant to sec_6651 and whether petitioner is liable for additions to tax pursuant to sec_6654 some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in sumner washington on the date the petition was filed in this case petitioner failed to file federal_income_tax returns for the taxable years and despite having received wages in the amounts of dollar_figure dollar_figure and dollar_figure for those years respectively respondent determined deficiencies in unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure petitioner's federal income taxes and additions to tax based on forms w-2 filed by petitioner's employer in his petition petitioner raised traditional tax_protester type arguments he maintains that reporting and paying income taxes is strictly voluntary that the 5th amendment to the constitution of the united_states prevents respondent from requiring him to provide the information called for on an income_tax return and it is the government's responsibility to calculate his taxes and send him a bill within days of the year's end the first issue for decision is whether petitioner is liable for federal income taxes on his wages respondent's determinations as to petitioner's tax_liability is presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 sec_61 defines gross_income as all income from whatever source derived included within the definition of gross_income is compensation_for services sec_61 during the taxable years and petitioner received taxable wages sec_61 all of petitioner's arguments have been rejected repeatedly by the courts there is no doubt that petitioner was required to file income_tax returns for the years in issue and that he was required to pay taxes on his wages see sec_1 a petitioner is a classic tax_protester raising traditional protester arguments see 737_f2d_1417 5th cir in crain v commissioner supra pincite when a tax_protester raised similar arguments the court_of_appeals for the fifth circuit opined we perceive no need to refute theses arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit we agree this court as well as the ninth circuit have held petitioner's arguments to be nothing more than tax_protester rhetoric and legalistic gibberish see 786_f2d_1437 9th cir 766_f2d_1288 9th cir 76_tc_1027 affd 696_f2d_1234 9th cir 640_f2d_1014 9th cir 91_tc_88 82_tc_403 rowlee v commissioner 80_tc_111 snyder v commissioner tcmemo_1995_405 devon v commissioner tcmemo_1995_206 mcganty v commissioner tcmemo_1995_178 diehl v commissioner tcmemo_1990_48 the next issue for decision is whether the statute_of_limitations bars assessment where petitioner has failed to file returns petitioner contends that the tax_liability for the taxable years in issue are uncollectible because respondent failed to make an assessment within days of the end of the taxable_year respondent contends otherwise pursuant to sec_6501 in the case of the failure_to_file a return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time accordingly respondent is sustained on this issue the third issue for decision is whether petitioner is liable for sec_6651 additions to tax sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes the failure did not result from willful neglect and the failure was due to reasonable_cause willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time united_states v boyle supra pincite sec_301_6651-1 proced and admin regs the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioner made no attempt to comply with the law accordingly respondent's determinations with respect to the additions to tax under sec_6651 are sustained the final issue for decision is whether petitioner is liable for the additions to tax imposed under sec_6654 respondent determined that petitioner was liable for additions to taxes under sec_6654 for failure to pay estimated income_tax for the years in issue where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute imposition of the addition_to_tax under sec_6654 is automatic unless petitioner shows that one of the statutory exceptions apply 99_tc_202 75_tc_1 petitioner bears the burden to show qualification for such exception 78_tc_304 petitioner has not sustained this burden petitioner's employer did not withhold any federal income taxes from petitioner's or wages because petitioner filed exempt status petitioner did not make any estimated_tax payments for the years in issue accordingly we hold that petitioner is liable for the additions to tax under sec_6654 for the years in issue to reflect the foregoing decision will be entered for respondent
